DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1 and 12 recite and/or. The use of and/or can render the claims indefinite because it is unclear if the limitations following “and/or” are capable of being present simultaneously, or are intended to be presented as alternative configurations.
	Claims 2-9 and 13-14 are rejected here as depending from rejected claims 1 and 12.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claim(s) 1, 7-10 and 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by US 2012/0067589 A1 (Fenton).
	As concerns claim 1, Fenton discloses a safety system configured to override a control module arranged to actuate a component of an apparatus for a hydrocarbon-comprising well, the apparatus comprising a lower riser package and an emergency disconnect package (see figure 2); the control module 113 configured to regulate hydraulic fluid to the component, the control module comprising a hydraulic input 115 configured to receive a flow of the hydraulic fluid from a corresponding hydraulic fluid source and a hydraulic output 120 configured to deliver the received hydraulic fluid to the component; the safety system comprising a trigger input 118 configured to receive a trigger signal; and at least one valve 116 arranged between (i) the hydraulic input of the control module and the corresponding hydraulic fluid source of the control module, and/or (ii) the hydraulic output of the control module and the component, the safety system configured to actuate the at least one valve 124 upon receipt of the trigger signal to control the hydraulic fluid being delivered to the component (figure 3).
	As concerns claim 7, Fenton discloses the safety system of claim 1, wherein the corresponding hydraulic fluid source comprises an accumulator configured to store and provide hydraulic fluid to the control module (see, 0017, “In the example embodiment of FIG. 3, an end (not shown) of the power line 115 opposite the manifold 114 connects to an accumulator that is in fluid communication with the hydraulic circuit 97”).
	As concerns claim 8, Fenton discloses the safety system of claim 1, further comprising an umbilical to transmit power to the safety system (see, 0017, “Optionally, one or both of the power line 115 and signal line 117 may be in direct communication with the umbilical 74”).
	As concerns claim 9, Fenton discloses an apparatus comprising the safety system and control module of claim 1 (figure 2 and figure 3).
	As concerns claim 10, Fenton discloses a safety system configured for use with a control module 113, and configured to actuate a component of an apparatus for a hydrocarbon-comprising well, the apparatus comprising a lower riser package and an emergency disconnect package (figure 2); the control module configured to regulate hydraulic fluid to the component, the control module comprising a hydraulic input 115 configured to receive the hydraulic fluid from a -109-ATTORNEY DOCKET NO. 278583AA-US-3 corresponding hydraulic fluid source and at least one hydraulic output 120 configured to deliver the received hydraulic fluid to the component; the safety system comprising: an accumulator configured to store and provide hydraulic fluid (0017); a trigger input 118 configured to receive a trigger signal; and at least one pressure valve 116 configured to receive the stored hydraulic fluid from the accumulator and deliver the stored hydraulic fluid to the component, the safety system configured to open the at least one pressure valve 116 upon receipt of the trigger signal to deliver the stored hydraulic fluid from the accumulator to the component.
	As concerns claim 15, Fenton discloses the safety system of claim 10, further comprising a power management system comprising an umbilical 74 to transmit power to the safety system.
	As concerns claim 16, Fenton discloses an apparatus comprising the safety system and control module of claim 10 (figure 2 and figure 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fenton in view of US 2006/0151175 A1 (Sundararajan et al.).
As concerns claims 6 and 11, Fenton discloses the safety system of claims 1 and 10, but is silent as to the safety system being separated from the control module with respect to software and hardware. Sundararajan et al. discloses a safety system (emergency disconnect) for a subsea well that is independently controlled (it uses an independent subsea accumulator bank and has a control system 112).  It would have been considered obvious prior to the effective filing to one of ordinary skill in the art to have the safety system separate from the control module to obtain the predictable result of actuating the safety system in an emergency when the control module has failed.
Allowable Subject Matter
Claims 2-5 and 12-14 are objected to as depending from rejected base claims, but may be allowable if rewritten or incorporated including all of the limitations of the base claims and any intervening claims, and including addressing the rejection under 35 U.S.C. 112(b).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G. SAYRE whose telephone number is (571)270-7045. The examiner can normally be reached from 9:00-6:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES G. SAYRE
Primary Examiner
Art Unit 3679



/JAMES G SAYRE/               Primary Examiner, Art Unit 3679